Citation Nr: 1141104	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial evaluations for residuals of left ankle injury than the 10 percent assigned effective from February 18, 1998, and than the 20 percent assigned effective from March 17, 2009.  

2.  Entitlement to a higher initial evaluation for left foot plantar fasciitis with left Achilles tendonitis than the noncompensable (zero percent) rating assigned effective from January 8, 2009.  

3.  Entitlement to an earlier effective date for service connection for residuals of left ankle injury than February 18, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to February 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection effective from February 24, 1998, and assigning a 10 percent initial evaluation for residuals of left ankle injury. By and April 2009 rating action the RO granted a higher initial evaluation for residuals of left ankle injury of 20 percent effective from March 17, 2009.  Also by that rating action the RO granted service connection for left foot plantar fasciitis with left Achilles tendonitis and assigned an initial noncompensable evaluation for that disorder, giving rise to the higher initial rating claim for that disorder also the subject of this appeal.  By a September 2010 rating action the RO granted an earlier effective date for service connection for residuals of left ankle injury of February 18, 1998, assigning the prior, 10 percent evaluation for that disorder from that date.  

In the course of appeal the Veteran testified at a Decisions Review Officer (DRO) hearing in January 2009, and testified before the undersigned Veterans Law Judge in April 2011.  Transcripts of these hearings are contained in the claims file.   

The issues of entitlement to higher initial evaluations than those assigned for residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board in July 1991 issued a decision denying service connection for residuals of left ankle injury.  The Veteran did not appeal that Board decision.  

2.  Clear and unmistakable error has not been alleged in the July 1991 Board decision.   Error present in the printed content of the July 1991 Board decision is not clear and unmistakable error, not being error which if not present it is absolutely clear (reasonable minds could not differ) that a manifestly different outcome in the case would have resulted at that time.  

3.  On February 18, 1998, the Veteran submitted a request to reopen a claim for service connection for residuals of left ankle injury.  

4.  Between the July 1991 Board decision issuance and the February 18, 1998 date of submission of a request to reopen a claim for service connection for residuals of left ankle injury, the Veteran did not submit any statement or document indicating a intent to reopen a claim for service connection for residuals of left ankle injury or otherwise indicating an intent to file a new claim for service connection for a left ankle condition.  No document was otherwise received by VA during that interval indicating a intent to reopen a claim for service connection for residuals of left ankle injury or otherwise indicating an intent to file a new claim for service connection for a left ankle condition.

5.  No previously unobtained service record has been obtained subsequent to the July 1991 Board decision.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 18, 1998, for a grant of service connection for residuals of left ankle injury have not been met; no clear and unmistakable error (CUE) has been found in a prior adjudication to result in an earlier effective date for that service connection.  38 U.S.C.A. §§ 5101(a) , 5110, 7103, 7104(b), 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151 , 3.155, 3.156(c), 3.158, 3.400, 20.1100, 20.1104, 20.1403 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000) (VCAA), VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp 2011); see also, 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

The law requires VA to inform veterans of the evidence needed to substantiate their claims, what specific evidence they are responsible for obtaining, and what specific evidence VA will undertake to obtain. 38 U.S.C.A. § 5103(a) . VA regulations also specify that VA will notify veterans to submit relevant evidence in their possession. 38 C.F.R. § 3.159(b) .

With regard to the downstream issue of entitlement to an earlier effective date for service connection for residuals of left ankle injury, Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran was afforded opportunities to address her appealed claim for an earlier effective date for service connection for residuals of left ankle injury, and did so by submitted statements as well as testimony at hearings before a DRO and the undersigned Veterans Law Judge.  The Veteran was also otherwise afforded assistance in development of her claim.  Exhaustive efforts were undertaken to obtain records, including service records, in furtherance of her claim, as extensively documented throughout the claims folders.  She was duly informed of records development including of records obtained, and by implication of records not obtained, by issued rating actions, statement of the case (SOC), and supplemental SOCs.  

In view of the foregoing, the action taken by the RO complies with all of the requirements of law, thereby allowing the Board to consider the issue on appeal adjudicated herein.  Quartuccio v. Principi, 16 Vet. App. 183   (2002).


II.  Claim for an Earlier Effective Date for Service Connection for 
Residuals of Left Ankle Injury 

The Veteran contends that she should be granted service connection for her residuals of left ankle injury earlier than the February 18, 1998, effective date assigned.  She asserts that she should be afforded an effective from the date of her original submission of a claim for service connection for that disorder in October 1984.

The effective date of an award of disability compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) . 

Under the provisions of 38 C.F.R. § 3.155 any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal application, an application form will be sent to the claimant, and if a formal claim is filed within one year of that date it will be considered filed as of the date of the receipt of the informal claim.  

A decision issued by the Board is final, unless appealed to the Court or another exception to finality applies (e.g., the Board orders reconsideration of the decision). 38 U.S.C.A. §§ 7103 , 7104(a) (West 2002); 38 C.F.R. §§ 20.1100 , 20.1104 (2006).  Under 38 U.S.C.A. § 7104(b) , finality attaches once a claim is disallowed.  There are, however, exceptions to the rule of finality in the context of Board's July 1991 decision in this case (as discussed infra): a claim may be reopened with new and material evidence; and a Board decision is subject to revision on the grounds of clear and unmistakable error (CUE).  The former exception - a request to reopen the claim - is the basis of the grant of service connection for residuals of left ankle injury effective from February 18, 1998, and the latter exception - CUE in a prior Board decision - has not been argued in the context of the July 1991 Board decision. 

Under 38 U.S.C.A. § 7111 , the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under the statute may be filed at any time after the underlying decision is made. See 38 C.F.R. § 20.1400 (2011).  The statute and implementing regulation provide that a decision by the Board is subject to revision on the grounds of CUE. If evidence establishes the error, the prior decision shall be reversed or revised. A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant. 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400. 


In the implementing regulation, CUE is defined as: 

a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

38 C.F.R. § 20.1403(a) . 

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE are: 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

38 C.F.R. § 20.1403(d) . 

CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  The Court has also reiterated that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14   (1992).  That is to say, subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36   (1993). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253   (1991); see also Dobbin v. Principi, 15 Vet. App. 323, 326   (2001).  Prior case law established that the error must be one which would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43   (1993). 

Even an allegation of grave procedural error, as Veteran has argued, for example, that she was never informed that she could submit lay evidence to support the injury to her knee in service even where, as here, service treatment records appear to be lost or destroyed, and that VA hence failed in its duty to assist, cannot give rise to an exception to the rule of finality.  Tetro v. Principi, 314 F.3d 1310, 1313   (Fed.Cir.2003). 

Even if the Board's decision to deny the claim had been based on an incomplete or erroneous analysis of law or fact, a conclusion the Board does not reach in this case, it still would be an adjudication of the claim to which the rule of finality attaches. The Veteran's argument that the Board failed to appropriately consider her lay statements and the loss of service treatment records do not serve to vitiate the finality of its decision in July of 1991.  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed.Cir.2005) (failure of Board to consider all aspects of a claim insufficient for a finding of CUE; defined criteria for a finding of CUE must be met).  Additionally, the Board was not required to discuss in detail every item of evidence.  See Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000) (Regulation, 38 C.F.R. § 3.303(a), requiring service connection determinations to be based on review of the entire evidence of record, does not require VA to analyze and discuss the entire evidence of record to ensure that all relevant and favorable evidence has been considered, rather the regulation requires VA to be thorough, to weigh all before it, and then make a decision.). 

The appellant in this case first submitted a claim for service connection for a left ankle disorder in October 1984.  That claim was first denied by the RO in March 1985, and appellant appealed that decision to the Board.  In the course of that appeal the claim was denied on multiple occasions by the RO, and the Board in January 1989 remanded the claim for additional development.  Ultimately, however, the Board denied the claim by a July 1991 decision and the Veteran did not appeal  that denial to the United States Court of Appeals for Veterans Claims (Court).  Development actions prior to that July 1991 Board denial reflect the Veteran's consistent contentions that she first injured the ankle in service playing softball, with recurrent sprains or other difficulty  subsequent to that time.  However, service treatment records as contained within the claims file did not reflect treatment or other complaints or findings of a left ankle injury or disability.  The appellant argued that her service treatment records were incomplete, and that she did in fact receive treatment for the left ankle injury and subsequent disability in service.  However, searches and queries directed at official military sources, service hospitals, and the National Personnel Records Center all ultimately failed to produce additional service treatment records.  There were indications including replies from the NPRC to the effect that the appellant's service treatment records may have been associated with her spouse's records because he had also been in the military.  However, queries to indicated sources including to the RO in Montgomery, Alabama, ultimately produced no additional records of treatment contemporaneous with the appellant's service.  

The Board denied the appellant's claim in its July 1991 decision ostensibly based on the absence of medical evidence dating from service supportive of injury or disability in service, to support the claim.  As noted above, that Board decision was not appealed and hence was final.  While arguments may be raised as to whether the Board in its July 1991 decision appropriately weighed the evidence, that cannot be a basis for CUE to vitiate the finality of that decision.  38 C.F.R. § 20.1403(d).  Similarly, the finality of that decision cannot be disturbed based on any failure to assist the appellant or otherwise to conduct additional development.  Id.  

The Board finds that there was no error in the Board's July 1991 decision about which reasonable minds could not differ and for which it is absolutely clear that a different outcome would have resulted had the mistake not been made.  38 C.F.R. § 20.1403(c) .  The one error in the July 1991 Board decision which the appellant calls attention to is an error in preparing the written decision.  Namely, the analysis portion of that decision leaves off in its discussion in the middle of a sentence, with the analysis of evidence for and against the presence of disability in service thereby incomplete in the prepared decision.  The Board does not dispute that this error is present in the July 1991 decision.  But it is also obvious that had this error not been made the outcome would have been no different.  The intent of the Board decision to deny the claim is clear and unequivocal even in the absence of this missing portion of the analysis.  Hence, this error in the preparation of the decision does not constitute CUE and presents no indication that CUE was present in the July 1991 decision; and CUE in that decision is not otherwise found.  Id.  

The Board recognizes the Veteran's frustration with the unfruitfulness of her past and more recent efforts to secure missing service treatment records, but absence of service treatment records is not a recognized basis for granting an earlier effective date for service connection.  38 C.F.R. § 20.1403.  Similarly, while the Veteran has averred that she was not appropriately informed that she could support her prior claim for service connection with lay evidence or other non-official evidence of in-service injury or disability of the ankle, any such failure to assist in development of her claim cannot serve as a basis of CUE in the Board's July 1991 decision, and hence cannot support the claim for an earlier effective date for service connection for residuals of left ankle injury.  38 C.F.R. § 20.1403(d).  

RO decisions addressing the Veteran's claim for service connection for residuals of left ankle injury prior to the Board's July 1991 decision are subsumed in that Board decision for purposes of the Veteran's earlier effective date claim, and hence any assertions of error or otherwise regarding those earlier RO adjudications cannot serve as a basis for assignment of an earlier effective date for service connection for residuals of left ankle injury, precisely because of the undisturbed finality of the Board's July 1991 decision.  Pursuant to 38 C.F.R. § 20.1104  (2011), when a determination of the agency of original jurisdiction is affirmed by the Board, the determination is subsumed by the final appellate decision. 

While the Veteran submitted some statements and evidence subsequent to the Board's July 1991 decision and prior to the February 18, 1998 effective date for service connection for residuals of left ankle injury, these addressed efforts to obtained missing service treatment records or other records dating from service, but did identify the benefit sought, and failed to express any intent to present a new or reopened claim for service connection for a left ankle disability or otherwise to raise the issue of entitlement to service connection as either a formal or informal claim. Hence, they did not constitute formal or informal claims for service connection or requests to reopen a claim for service connection for residuals of left ankle injury. 38 C.F.R. § 3.155.   Such statements were also not contained within medical records from that interval so as to constitute an informal claim.  See 38 C.F.R. § 3.157(b) (2011).

Accordingly, in the absence of either a formal or informal claim submitted during the interval between the July 1991 Board denial of service connection for residuals of left ankle injury and the February 18, 1998 date of receipt of a request to reopen the claim for service connection for residuals of left ankle injury, the earliest date for service connection for residuals of left ankle injury is the date of receipt of that request to reopen, or February 18, 1998.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 



ORDER

Entitlement to an effective date earlier than February 18, 1998, for service connection for residuals of left ankle injury is denied. 


REMAND

The Veteran claims entitlement to higher initial evaluations for residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis than those assigned.  Voluminous treatment records have already been associated with the claims file, as well as June 2010 VA examination reports.  The Veteran has submitted more recent treatment records from a private podiatrist, V.M.T., including with most recent submission in May 2011, with appropriate waiver of RO review of such additional evidence.  Thus, substantial evidence is present for Board review for purposes of adjudicating the disability rating claims before it.  However, circumstances require remand prior to Board adjudication.  

Most recent treatment records by V.M.T. and the Veteran's own presentation and testimony at her hearing before the undersigned in April 2011 inform that the Veteran has recently been treated for her left foot and ankle with an immobilizing cast or boot, which is preclusive of ascertaining the level of disability during the interval of wearing that boot, and also requires ascertainment of the level of disability resulting following that boot therapy.  Where available evidence is too old for an adequate evaluation of the current condition, VA must provide a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Further, VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  See 38 C.F.R. § 3.159(c)(4)  (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Further, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2008).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2010 VA examination necessarily did not consider either developments giving rise to the subsequent boot treatment or outcomes of that treatment, and hence further medical examination is required.  

Regarding such additional examination, the Board notes that treatment records including those of V.M.T. identify multiple medical conditions of the left foot or ankle, presenting the possibility of other disability that should be differentiated from that for which service connection has been established, in order to adequately address the nature and severity of the service-connected disability for compensation purpose.  Additional identified active conditions since the most recent VA examination in June 2010 include a possible ruptured left Achilles tendon, a neuroma of the third interspace of the left foot, peroneal tendonitis, and metatarsalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to her claimed residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis.  Afford her the opportunity to submit any additional information or evidence. 

2. With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file. 

3. Thereafter, afford the Veteran a new VA orthopedic or podiatric examination to address the nature and severity of her service-connected residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of these disorders.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should do the following:

a. The examiner should note that this examination is necessitated by recent records of treatment by V.M.T., DMP, as well as the Veteran's own testimony informing of more recent findings of conditions affecting the left foot or ankle and more recent treatment inclusive of an immobilizing boot or casting of the foot and ankle.  These followed the most recent VA examination for compensation purposes in June 2010.  Thus, more current assessments of the nature and severity of the Veteran's service-connected residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis are required.  The examiner should review past examination records including the most recent VA examination for compensation purposes addressing the knees in June 2010, as well as more recent treatment records, including of V.M.T., DPM, and records of x-rays and MRIs or CTs of the left foot or ankle. The examiner must review the balance of the claims file including the other examination and treatment records, as well as submitted statements. 

b.  The examiner must differentiate, to the extent reasonably feasible, disability associated with the Veteran's service-connected residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis, from that associated with other disorders impacting the left foot or ankle, inclusive of conditions indentified in recent treatment records, including (but not limited to) a possible ruptured left Achilles tendon, a neuroma of the third interspace of the left foot, peroneal tendonitis, and metatarsalgia.  If additional medical conditions may be considered as part and parcel with or indistinguishable from service-connected disability, the examiner should so state.  

c.  The examiner should address clinical evidence that may serve to support (or not support) findings of range of motion and stability or instability or other limitations in functional use for the left ankle and the left foot. 

d.  The examiner should address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

e.  Note and address any non-organic findings, psychogenic overlay, etc.  (Some recent treatment records have included findings that complained-of symptoms are unexplained by the medical disabilities present.)  Address how these may (or may not) be reconciled with findings upon physical examination including ranges of motion, pain and pain on motion, and further limitations, including the DeLuca factors.  The examiner is advised, in this regard, that recent Court cases have implicitly required the Board to directly address of the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims.  Hence the medical support for or against the credibility of the Veteran in her assertions related to disability must be addressed. 

f.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to asserted symptoms and disability associated with her residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis.  The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the residuals of left ankle injury and left foot plantar fasciitis with left Achilles tendonitis. 

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so. 

4.  Thereafter, readjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


